712 N.W.2d 454 (2006)
474 Mich. 1119
MARLO BEAUTY SUPPLY, INC., and Allied Barber and Beauty Supply, Inc., Plaintiffs-Appellees/Cross-Appellants,
v.
FARMERS INSURANCE GROUP OF COMPANIES, Truck Insurance Exchange, Defendants-Appellants/Cross-Appellees.
Docket Nos. 129751 & (90). COA No. 247224.
Supreme Court of Michigan.
April 26, 2006.
On order of the Court, the application for leave to appeal the May 26, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The application for leave to appeal as cross-appellant is also considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the portion of the Court of Appeals judgment that reverses and remands this case to the Wayne Circuit Court for further proceedings, and REINSTATE the February 21, 2003 judgment of the Wayne Circuit Court. The Court of Appeals erred in remanding this case to the Wayne Circuit Court for an examination of the elements of a claim of forgery in light of the clear *455 and convincing standard of proof, because plaintiffs did not have to prove forgery or fraud to prove coverage under the applicable insurance contract.
YOUNG, J., not participating.